Citation Nr: 1202433	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-41 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative changes, right knee, status post meniscectomy.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, V.S., and J.S.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The appellant served on active duty from January 1975 to May 1976, and had additional service in the Air National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In June 2011, the appellant testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The appellant asserts that his service-connected right and left knee disabilities warrant higher than 10 percent ratings.  He testified at a Board hearing in June 2011 that the last VA examination he underwent in March 2010 was inadequate and that the examination report did not adequately portray the severity of his knee disabilities.  

In August 2011, the appellant's representative, on behalf of the appellant, submitted additional evidence in support of his claims for increased ratings for right and left knee disabilities.  This evidence consists of a July 2011 magnetic resonance imaging (MRI) report of the appellant's right knee, and an August 2011 private evaluation report containing findings with respect to the right and left knees.  These findings include range of motion studies of both knees and notations regarding knee stability.  

The above noted evidence was submitted after the agency of original jurisdiction's (AOJ) issuance of the August 2010 statement of the case and was not accompanied by a written waiver of jurisdictional review by the AOJ in the first instance.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (c) (2010).  Accordingly, this matter must be remanded so that the AOJ can review the additional evidence in the first instance.  Id.

In addition, it appears that there may be outstanding treatment records that should be obtained.  In this regard, the appellant testified in June 2011 that he had scheduled an appointment with his doctor later that week to have a knot on his leg examined which he said was due to wearing a knee brace.  The appellant did not specify whether this appointment was with a VA physician or private physician, but he did testify that he was dependent on VA examiners because of the expense of a private physician.  A review of the record reveals that there are no VA treatment records on file after March 2010.  Also, the appellant testified that he "had a doctor like the boys at Fredrickson" who told him his problem was going to become severe.  Accordingly, any outstanding VA or private treatment records that are pertinent to this appeal should be obtained.  38 U.S.C.A. § 5103A(b),(c).  

The Board regrets that a remand of this matter will further delay a final decision in the claims on appeal, but finds that such action is necessary to ensure that the appellant is afforded full due process of law.  38 C.F.R. § 20.1304(c) (2010); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to identify any relevant medical records, private or VA, regarding his knee disabilities presently on appeal that have not already been obtained. Following the procedures set forth in  38 C.F.R. § 3.159, the AOJ should obtain copies of pertinent records from all identified treatment sources, to include pertinent outstanding VA treatment records from March 2010 to present.  All records obtained should be associated with the claims file.  If any identified records cannot be obtained, this fact should be documented in the claims file. 

2.  After all completed development, the RO should then readjudicate the claims, including reviewing all newly obtained evidence.  If any benefit sought on appeal remains denied, the appellant and the appellant's representative should be provided a SSOC that contains a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


